WALLER, Chief Justice,
concurring in result only:
¶ 39. I concur with the majority’s decision to reverse and remand for a new trial *674based on the trial court’s failure to instruct the jury on the sophisticated-user defense. The judge’s stated reasons for refusing the instruction were: 1) that there was no testimony that Letourneau knew or should have known of the dangers associated with silica, and 2) the jury would be confused by the term “sophisticated user” because there was no testimony as to what that term meant. However, as the majority recognizes, Letourneau’s former president testified that he knew that sandblasting may cause silicosis. Further, the instruction posed by MVS defined what a sophisticated user was. Accordingly, the judge erred in denying the instructions based on his stated reasons. Because of this error, I concur with the majority in reversing and remanding for a new trial. However, the error by the trial judge was in refusing the instruction and not in failing to reform the instruction. Accordingly, I concur in result only.
RANDOLPH, J., JOINS THIS OPINION IN PART.